DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites the limitation "the angle of offset of the second group of respective members" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear to what other structure the second group of members is offset. For examination purposes the claim is assumed to recite, “an angle of offset between the first group of members and the second group of members”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 19-22, 25, 26, 28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2014/0034580 in view of Koch et al. US 2015/0290571.

Claims 1, 28 and 31, Chen teaches an apparatus including a panel (26 or 90) formed by a series of members (29 or see fig. 4) which are respectively located and formed so as to define a plurality of apertures (30 or see fig. 4) in the panel which pass between a first face (28 or see fig. 4) and an opposing second face (27 or see fig. 4) of the panel, wherein the panel is formed as an integral unitary panel with a first group of members (29 or see fig. 4) which are spaced apart and arrange substantially in parallel and a second group of members (29 or see fig. 4) which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating pattern across the panel, the panel first face located so as to act as an impact surface on which liquid can impact and the panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees and the first face (28 or see fig. 4) is a planar 
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a 
Claims 6, 20, 21, 25 and 26, Chen further teaches the members are arranged so as to form a series of substantially parallelogram shaped apertures (30 or see fig. 4) across the panel (fig. 1-5, 18); at least a surface of the panel is subjected to a surface plasma treatment (paragraph 75); the panel comprises two panels (26, 80. 90) provided substantially in parallel and spaced apart by a predetermined distance (fig. 1-5, 18, paragraph 66); and the two panels are provided with mesh patterns of different configurations (1-5, 18, paragraph 59, 66).
Claim 7, Chen teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claim 19, Chen teaches the at least one panel would be breathable, as it has apertures in it (fig. 1-5, 18).  The recitation of the mesh structure being used for the diversion of a liquid that impacts the surface is merely a recitation of intended use that does not provide any further structural limitations.

Claim 33 recites a method of using the apparatus and does not provide any further structural limitations to the apparatus. The apparatus of Chen is deemed capable of performing the recited function as the apparatus of Chen meets the structural limitations of claim 1 as detailed above.
Claim 32, Chen teaches an apparatus including a panel (26 or 90) formed by a series of members which are respectively located and formed so as to define a plurality of apertures (30 or see fig. 4), in the panel and the panel is formed as an integral unitary panel and the apertures pass between a first face and an opposing second face of the panel, the series of members are provided as a first group of members which are spaced apart and arranged substantially parallel and a second group of members which are spaced apart and arranged substantially in parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to from, in conjunction with the apertures, a mesh in the panel with a repeating patter across the panel, the first face capable of acting as an upper face impact surface and the panel is located so as to lie at an angle to the horizontal plane which is greater than 20o and the apertures formed by the first and second groups of members are a series of substantially diamond, parallelogram or polygon shaped apertures across the 
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 1, 6-7, 19, 22, 25-26, 28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons US 5,617,681 in view of Koch et al. US 2015/0290571.

Claims 1, 28, 31 and 32, Lyons teaches an apparatus (10) a panel (24) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the panel which pass between a first face and an opposing second face of the panel, wherein the panel is formed as an integral unitary panel with a first group of members  which are spaced apart and arrange substantially in parallel and a second group of members which are spaced apart and arrange substantially parallel and the second group of members are arranged at an angle offset to the members of the first group of members so as to form a mesh with a repeating pattern across the panel, the panel first face located so as to act as an impact surface on which liquid can impact and the panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees and the first face is a planar surface formed by the first and second groups of members  which lie in the same plane, Lyons teaches the mesh being a molded mesh, which one of ordinary skill in the art would readily recognize as having the first and second groups of members being arranged co-planar (fig. 1-14, col. 4, lines 42-51, col. 7, lines 31-44). The recitation of the apparatus for the at least partial collection movement of liquid and allowing the majority of the liquid which impacts on the first face to pass across the first face to one or more edges of the panel and not pass through the plurality of slots and/or apertures as well as the apparatus being located on an external structure and preventing the passage of rainwater through the 
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claims 6, 19, 22, 25 and 26, Lyons further teaches the members are arranged to form a series of diamond, parallelogram or polygon shaped apertures (fig. 1-14); the panel is breathable via the plurality of slots (fig. 1-14); the first surface of the panel will have some hydrophobicity or hydrophilicity and is a breathable mesh through the 
Claim 7, Lyons teaches as obvious the apparatus of claim 1 and teaches the opening in the mesh can have various sizes (col. 4, lines 42-51) but does not teach the recited size of the apertures. The recited size of the apertures is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claim 33 recites a method of using the apparatus and does not provide any further structural limitations to the apparatus. The apparatus of Lyons is deemed capable of performing the recited function as the apparatus of Lyons meets the structural limitations of claim 1 as detailed above.

Claims 1, 6-7, 19, 22, 25, 28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cagle US 2011/0132274 in view of Chen US 2014/0034580 and Koch et al. US 2015/0290571.

Claims 1, 28, 31 and 32, Cagle teaches an apparatus including a panel (15) formed by a series of members which are respectively located and formed so as to define a plurality of apertures in the panel which pass between a first face and an opposing second face of the panel, wherein the panel is formed as an integral unitary panel so as to form a mesh (paragraph 13), the panel first face located so as to act as an upper facing impact surface on which a liquid may impact and the panel is located to lie at an angle to a horizontal plane which is greater than 20 degrees (fig. 1-5). Cagle teaches the panel is a mesh material but does not specifically teach a first and second group of members. One of ordinary skill in the art would recognize the ordinary meaning of the mesh (a woven knit, or knotted material of open texture with evenly spaced holes, Merriam Webster) would include a first group of members which are spaced apart and arranged substantially in parallel and a second group of member which are spaced apart and arranged substantially in parallel and the second group of members are arranged at an angle offset to the members of the first group of members with a repeating pattern across the panel. Cagle teaches a mesh but does not specifically teach a first face being a planar formed by the first and second groups of members which lie in the same plane. The recited mesh structure is very well known in the art as molded mesh or netting and is demonstrated by Chen (fig. 4, (90)). The claim would have been obvious because "a person of ordinary skill has good reason to pursue the 
Koch teaches an apparatus comprising a panel formed by a series of members that define a plurality of slots in the panel which pass between a first and second face of the panel, the panel is an integral unitary panel with first and second groups of members spaced apart and arranged, respectively, in parallel that form a repeating pattern across the panel where the angle of offset of the respective members is 50-60 degrees (fig. 1, 3, paragraph 14). Providing a panel with first and second member offset with respect to each other as recited is a known technique in the art, as demonstrated by Koch, and would have been well within the normal capabilities of one of ordinary skill in the art and the arrangement of Koch allows for the through openings to be held constant such that even during operation the permeability and the support properties cannot change (paragraph 14). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 6, one of ordinary skill in the art would recognize that the members would form a series of parallelogram or polygon shaped apertures across the panel, given the ordinary meaning of the word mesh.
Claim 7, Cagle teaches as obvious the apparatus of claim 1 but does not teach the recited size of the apertures or the offset angle of the members. The recited size of the apertures and offset angle of the members is merely a recitation of a change in the relative size and shape of the apertures. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984). The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Claims 19 and 25, Cagle further teaches the panel is breathable via the apertures and is waterproof (paragraph 13); the panel comprises two panels (15, 15a) that are substantially in parallel and spaced apart by a predetermined distance (fig. 3).
	Claim 22, the panel of Cagle will inherently have some measure of hydrophilicity or hydrophobicity and will therefore meet the limitations of the claim.
Claim 33 recites a method of using the apparatus and does not provide any further structural limitations to the apparatus. The apparatus of Cagle in view of Chen is deemed capable of performing the recited function as the apparatus of Cagle in view of Chen meets the structural limitations of claim 1 as detailed above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 28, 31 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778